Title: To Benjamin Franklin from Jonathan Williams, Jr., 4 March 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes March 4. 1777.
I am highly pleased to find that my Inclination to settle in France meets with your approbation, and I will do my best endeavours to preserve the good opinion you are pleased to honour me with. This place seems to me the best calculated for carrying on the american Trade, especially in time of war. I understand that all vessells that come on this coast are obliged to make Belleisle, which being just off the mouth of this River, an immediate shelter is near either in case of Chase or bad weather; while those Ships that are bound to Bordeaux or other places, have a turbulent Bay to cross, and a dangerous Coast to sail along before they can reach their port. The shallowness of the River near the Town is the only disadvantage, but where operations are to be conceal’d, the Ships being at some distance is not amiss, and with proper management and previous arrangement, this circumstance may not lessen the Dispatch. The extent of the Loire is a great Benefit, it communicates to many manufacturing Towns and by Canals joins the Seine and so goes even to Paris. It has a very rapid Stream which is the means of quick transportation, and the Goods not being jolted by land Carriage may if properly packed come in great preservation. These considerations added to my acquaintance here make me determine in favour of Nantes. Mr. Shweighausser has asked me to interest him in a House established here in my name, which I think would be of service to do as I have no capital. It will not be expected that I can suddenly run into advance because Goods are to be had here at only 4 months Credit, and I must take Care not to be an hour behind my Time on any such occasion, but for selling Cargoes and laying out the amount in the most advantageous way, I think I can undertake as well as anybody, and Mr. Shweighausser will assist me in every Difficulty, besides which, (I hope you will not think me vain,) I have a very flattering reception from every part of that Family.
I propose to write circular Letters to all my acquaintance in america, but a Line from you will do more good than volumes of my own, and I hope you will believe that no temptation can make me do a dishonest or dishonorable act. I intend soon to write to Mr. A-. If he is still with you please to make my best respects to him. I am most dutifully and affectionately Yours etc. 
J Williams Junr
 
Addressed: Doctor Franklin.
